Exhibit 10.29

Executive and Director Compensation Exhibit

Per annum base salaries of the Executive Officers of the Company as of May 1,
2006:

 

Executive Officers

   Per Annum Base Salaries
as of May 1, 2006

Paul Cormier

   $ 300,000

Michael Cunningham

   $ 275,000

Charles E. Peters, Jr.

   $ 325,000

Alex Pinchev

   $ 325,000

Joanne Rohde

   $ 275,000

Matthew Szulik

   $ 400,000

Board of Directors’ retainers as of May 1,2006:

 

Directors

   Board Retainer    Lead Director
Retainer    Director Committee Memberships    Total Annual
per Director  

Deferred Stock Election

               Audit    Comp / Nominating         

E. McDonald

   $ 30,000       $ 10,000    $ 5,000       $ 45,000   100% of all compensation

M. Fox

   $ 30,000       $ 10,000       $ 5,000    $ 45,000  

50% of cash compensation

100% of equity compensation

W. Kaiser

   $ 30,000    $ 20,000    $ 10,000       $ 0    $ 60,000   N/A

H. Shelton

   $ 30,000          $ 10,000    $ 5,000    $ 45,000   100% of cash compensation
50% of equity compensation

W. Albrecht

   $ 30,000       $ 20,000    $ 5,000       $ 55,000   50% of equity
compensation

E. Kozel

   $ 30,000          $ 5,000    $ 5,000    $ 40,000   100% of cash compensation
50% of equity compensation

N. Gupta

   $ 30,000          $ 5,000    $ 5,000    $ 40,000   N/A

Director Stock Compensation Summary

 

  •   Initial Election: 40,000 options, 3 year vesting

 

  •   Annual Grant (on the earlier of (i) date of annual Shareholders Meeting or
(ii) August 13, 2006: 10,000 options, fully vested

 

  •   Deferred Stock Unit Conversion ratio: 35 DSU’s per 100 options